Case 2:18-cr-00222-WFN            ECF No. 66       filed 05/20/20     PageID.197 Page 1 of 2


                                                                                          FILED IN THE
PS 42                                                                                 U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF WASHINGTON
(Rev 07/93)



                                United States District Court                     May 20, 2020
                                                                                     SEAN F. MCAVOY, CLERK

                                 Eastern District of Washington

 United States of America                      )
                                               )
              vs                               )
                                               )
 Hunter, Thaishaun Jamar Altoreek              )                  Case No. 0980 2:18CR00222-1


                   CONSENT TO MODIFY CONDITIONS OF RELEASE

I, Hunter, Thaishaun Jamar Altoreek, have discussed with Timothy Gupton, United States Probation
Officer in the Eastern District of North Carolina and my attorney, modification of my release as
follows:

Addition of the following special condition:

GPS Monitoring: The Defendant shall participate in a program of GPS confinement. The
Defendant shall wear, at all times, a GPS device under the supervision of U.S. Probation. In the
event the Defendant does not respond to GPS monitoring or cannot be found, the U.S. Probation
Office shall forthwith notify the United States Marshal's Service, who shall immediately find, arrest
and detain the Defendant. The Defendant shall pay all or part of the cost of the program based upon
ability to pay as determined by the U.S. Probation Office.

AND

Home Detention: Defendant shall be restricted to his residence at all times except for: attorney
visits; court appearances; case-related matters; court-ordered obligations; or other activities as
pre-approved by the pretrial services office or supervising officer, including but not limited to
employment, religious services, medical necessities, substance abuse testing or treatment.

Defendant may obtain permission from supervising United States Probation Officer for travel
overnight while under GPS Monitoring and Home Detention to the Eastern District of Washington
for court related matters only. Defendant must provide detailed travel itinerary to United States
Probation Officer prior to travel and maintain contact with United States Probation Officer during
travel.

Modification of additional condition #14 as follows:
Defendant shall remain in the Eastern District of North Carolina while the case is pending. By
timely motion clearly stating whether opposing counsel and Pretrial Services object to the request,
Defendant may be permitted to travel outside this geographical area.
 Case 2:18-cr-00222-WFN                 ECF No. 66          filed 05/20/20         PageID.198 Page 2 of 2




                                         ~ release   conditions and agree to abide by this modification.
                                                                           ---==:::::::::=--7
                                          -#4zo _--_C-====--- - -
                                           Date             Pretrial Services/Probation Officer
                                                                                                      f//rhr,
                                                                                                      Date

 Hunter, Thaishaun Jamar Altoreek                            Timothy Gupton



I have reviewed the conditions with my client and concur that this modification is appropriate.

 s/Jay McEntire (signed remotely)                                    05/08/2020

 Signature of Defense Counsel                                      Date

 Jay McEntire



[ ]      The above modification of conditions of release is ordered, to be effective on _ 5-14-2020
                                                                                           _ __

[ ]      The above modification of conditions of release is not ordered.


                                                                    5-20-2020
 Signature of Judicial Officer                                     Date

 Honorable Magistrate Judge John T. Rodgers
